                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE

ADRIAN RAMON JAMESON                                                                     PLAINTIFF

v.                                                         CIVIL ACTION NO. 3:19CV-624-CRS

U.S. DEPT OF HEALTH/
HUMAN SERVICES                                                                         DEFENDANT

                                   MEMORANDUM OPINION

        Plaintiff Adrian Ramon Jameson filed the instant pro se action. He also filed an

application to proceed without prepayment of fees (DN 3), which is GRANTED. Because the

complaint fails to meet the pleading standards of Fed. R. Civ. P. 8(a), the action will be

dismissed.

        Plaintiff filed his complaint on the Court-approved complaint form for filing a civil case.

In the caption, he names “U.S. Dept of Health/Human Services” as the only Defendant. Where

the complaint form asks the filer to state the basis for this Court’s jurisdiction, Plaintiff indicates

federal-question jurisdiction. In the portion of the form where the filer is to list the specific

federal statutes or constitutional provisions at issue, Plaintiff writes, “U.S. Constitution, Civil

Rights Act, Emancipation Proclamation, Americans with Disabilities Act, Bill of Rights,

Constitutional Amend[]ments, Pledge of Allegiance, Yan Kee Doodle, AHA, Preamble, Mainly

fair & due process.” In the “Statement of Claim” section, Plaintiff states, “Please note that

adequate services and/or protections are NOT provided ie life & liberty, fair & due process &

that no action is being taken on complaints directly to agencies and no protection is being offered

other then US District Court.” In the “Relief” section of the complaint form, Plaintiff states, “It

should take no longer than 1 mo to receive services such as HUD. Now I am homeless

completely broke. Social security and my doctor are saying they won’t provide me benefits
because I am incompetent. I should be provided with any and all necessities no matter what &

protections.”

        Rule 8 of the Federal Rules of Civil Procedure requires that a complaint contain:

        (1) a short and plain statement of the grounds for the court’s jurisdiction, unless
        the court already has jurisdiction and the claim needs no new jurisdictional
        support;

        (2) a short and plain statement of the claim showing that the pleader is entitled to
        relief; and

        (3) a demand for the relief sought, which may include relief in the alternative or
        different types of relief.

Fed. R. Civ. P. 8(a).

        In the instant case, Plaintiff’s complaint fails to meet this standard. Plaintiff’s broad

allegations of violations of his constitutional rights and other statutory provisions and his

statement that he is entitled to government benefits, without any further factual basis, fail to give

Defendant “fair notice” of his claim(s) against it. Swierkiewicz v. Sorema N.A., 534 U.S. 506,

512 (2002) (indicating that the short and plain statement of claim must “‘give the defendant fair

notice of what the plaintiff’s claim is and the grounds upon which it rests’”) (citation omitted).

Moreover, he does not describe any action taken by the named Defendant in violation of his

constitutional rights.

        Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519 (1972), the

duty “does not require us to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19

(1st Cir. 1979), or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require the Court “to explore


                                                  2
exhaustively all potential claims of a pro se plaintiff, [and] would also transform the district

court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

         Because Plaintiff fails to allege factual grounds to support his complaint, this action will

be dismissed by separate Order for failure to meet the pleading standard in Fed. R. Civ. P. 8(a).

Date:    September 18, 2019




                                                    Char
                                                       lesR.Si
                                                             mpsonI
                                                                  II,Seni
                                                                        orJudge
                                                       Unit
                                                          edStat
                                                               esDi
                                                                  str
                                                                    ictCour
                                                                          t
cc:     Plaintiff, pro se
4411.010




                                                   3
